Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/076,203 filed on 08/07/2018. 

Response to Amendments
This is in response to the amendments filed on 08/23/2021. Independent claim 1 has been amended, claim 5 has been canceled and claims 16-24 have been added. Claims 1-4, 6, 7 and 16-24 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1-4, 6, 7 and 16-24 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record GAZIT; Ronen, Pub. No.: US 2017/0093563 A1 and ALLO; Christopher et al., Pat. No.: US 9,768,952 B1 individually or in combination do not disclose the invention as filed. 
GAZIT discloses a technique for generating master and wrapper keys for hierarchically connected SED devices in a key generation scheme with symmetrically encrypted SED master & wrapper keys.  For each of the devices, the wrapper key for the device is used to decrypt the 
What is missing from the prior art is storing an encrypted version of the master passphrase key symmetrically encrypted using an encryption key derived from second authentication information associated with a second user where for each of a plurality of the devices, the master key for the device is used to generate the wrapper key for a target device comprising another of user.
Thus the prior art, when considered individually and in combination, do not teach or  suggest the subject matter as recited by independent claims 1, 16 and 22 and thereby claims 1, 16 and 22 are considered allowable. The dependent claims which further limit claims 1, 16 and 22 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this 

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491